UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: 6.25% Convertible Perpetual Preferred Stock, $0.001 par value Common Stock, $0.001 par value Preferred Share Purchase Rights New York Stock Exchange New York Stock Exchange New York Stock Exchange (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesT No£ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Act.Yes£ NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoT Aggregate market value of the voting common stock held by non-affiliates of the registrant at June 30, 2011:$6,693,638,388. Number of shares of the registrant’s common stock outstanding at February 15, 2012:117,468,023 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2012 Annual Meeting of Stockholders are incorporated by reference into Part III. TABLE OF CONTENTS Glossary of Certain Definitions 3 PART I Item 1. Business 6 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 34 Item 2. Properties 34 Item 3. Legal Proceedings 43 Item 4. Mine Safety Disclosures 43 Executive Officers of the Registrant 44 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 46 Item 6. Selected Financial Data 48 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 69 Item 8. Financial Statements and Supplementary Data 72 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships, Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules Signatures Exhibit Index EX-21 (Subsidiaries of Whiting Petroleum Corporation) EX-23.1 (Consent of Deloitte & Touche LLP) EX-23.2 (Consent of Cawley, Gillespie & Associates, Inc. EX-31.1 (Certification by the Chairman and CEO Pursuant to Section 302) EX-31.2 (Certification by the Vice President and CFO Pursuant to Section 302) EX-32.1 (Certification of the Chairman and CEO Pursuant to Section 1350) EX-32.2 (Certification of the Vice President and CFO Pursuant to Section 1350) EX-99.2 (Report of Cawley, Gillespie & Associates, Inc.) 2 Table of Contents GLOSSARY OF CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this Annual Report on Form 10-K refer to Whiting Petroleum Corporation, together with its consolidated subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain terms used in this Annual Report on Form 10-K: “3-D seismic” Geophysical data that depict the subsurface strata in three dimensions.3-D seismic typically provides a more detailed and accurate interpretation of the subsurface strata than 2-D, or two-dimensional, seismic. “Bbl” One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil and other liquid hydrocarbons. “Bcf” One billion cubic feet of natural gas. “BOE” One stock tank barrel equivalent of oil, calculated by converting natural gas volumes to equivalent oil barrels at a ratio of six Mcf to one Bbl of oil. “CO2 flood” A tertiary recovery method in which CO2 is injected into a reservoir to enhance hydrocarbon recovery. “completion” The installation of permanent equipment for the production of crude oil or natural gas, or in the case of a dry hole, the reporting of abandonment to the appropriate agency. “deterministic method” The method of estimating reserves or resources using a single value for each parameter (from the geoscience, engineering or economic data) in the reserves calculation. “FASB” Financial Accounting Standards Board. “FASB ASC” The Financial Accounting Standards Board Accounting Standards Codification. “GAAP” Generally accepted accounting principles in the United States of America. “MBbl” One thousand barrels of oil or other liquid hydrocarbons. “MBbl/d” One MBbl per day. “MBOE” One thousand BOE. “MBOE/d” One MBOE per day. “Mcf” One thousand cubic feet of natural gas. “MMBbl” One million Bbl. “MMBOE” One million BOE. “MMBtu” One million British Thermal Units. “MMcf” One million cubic feet of natural gas. “MMcf/d” One MMcf per day. 3 Table of Contents “PDNP” Proved developed nonproducing reserves. “PDP” Proved developed producing reserves. “plugging and abandonment” Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. “possible reserves” Those reserves that are less certain to be recovered than probable reserves. “pre-tax PV10%” The present value of estimated future revenues to be generated from the production of proved reserves calculated in accordance with the guidelines of the Securities and Exchange Commission (“SEC”), net of estimated lease operating expense, production taxes and future development costs, using costs as of the date of estimation without future escalation and using an average of the first-day-of-the month price for each of the 12 months within the fiscal year, without giving effect to non-property related expenses such as general and administrative expenses, debt service and depreciation, depletion and amortization, or Federal income taxes and discounted using an annual discount rate of 10%.Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC.See footnote (1) to the Proved Reserves table in Item 1. “Business” of this Annual Report on Form 10-K for more information. “probable reserves” Those reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. “proved developed reserves” Proved reserves that can be expected to be recovered through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well. “proved reserves” Those reserves which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs and under existing economic conditions, operating methods and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced, or the operator must be reasonably certain that it will commence the project, within a reasonable time. The area of the reservoir considered as proved includes all of the following: a. The area identified by drilling and limited by fluid contacts, if any, and b. Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. Reserves that can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when both of the following occur: a. Successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based, and 4 Table of Contents b. The project has been approved for development by all necessary parties and entities, including governmental entities. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined.The price shall be the average price during the 12-month period before the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. “proved undeveloped reserves” Proved reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.Reserves on undrilled acreage shall be limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances.Undrilled locations can be classified as having undeveloped reserves only if a development plan has been adopted indicating that they are schedule to be drilled within five years, unless specific circumstances justify a longer time.Under no circumstances shall estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir, or by other evidence using reliable technology establishing reasonable certainty. “PUD” Proved undeveloped reserves. “reasonable certainty” If deterministic methods are used, reasonable certainty means a high degree of confidence that the quantities will be recovered.If probabilistic methods are used, there should be at least a 90 percent probability that the quantities actually recovered will equal or exceed the estimate.A high degree of confidence exists if the quantity is much more likely to be achieved than not, and, as changes due to increased availability of geoscience (geological, geophysical and geochemical) engineering, and economic data are made to estimated ultimate recovery with time, reasonably certain estimated ultimate recovery is much more likely to increase or remain constant than to decrease. “reserves” Estimated remaining quantities of oil and gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations.In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. “reservoir” A porous and permeable underground formation containing a natural accumulation of producible crude oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. “resource play” Refers to drilling programs targeted at regionally distributed oil or natural gas accumulations.Successful exploitation of these reservoirs is dependent upon new technologies such as horizontal drilling and multi-stage fracture stimulation to access large rock volumes in order to produce economic quantities of oil or natural gas. “working interest” The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property and a share of production, subject to all royalties, overriding royalties and other burdens and to all costs of exploration, development and operations and all risks in connection therewith. 5 Table of Contents PART I Item 1. Business Overview We are an independent oil and gas company engaged in acquisition, development, exploitation, production and exploration activities primarily in the Rocky Mountains, Permian Basin, Mid-Continent, Michigan and Gulf Coast regions of the United States.We were incorporated in 2003 in connection with our initial public offering. Since our inception in 1980, we have built a strong asset base and achieved steady growth through property acquisitions, development and exploration activities.As of December 31, 2011, our estimated proved reserves totaled 345.2 MMBOE, representing a 13% increase in our proved reserves since December31, 2010.Our 2011 average daily production was 67.9 MBOE/d and implies an average reserve life of approximately 13.9 years. The following table summarizes by core area, our estimated proved reserves as of December 31, 2011, their corresponding pre-tax PV10% values, and our fourth quarter 2011 average daily production rates, as well as our company’s total standardized measure of discounted future net cash flows as of December 31, 2011: Proved Reserves (1) Core Area Oil (2) (MMBbl) Natural Gas (Bcf) Total (MMBOE) % Oil (2) Pre-Tax PV10% Value (3) 4th Quarter 2011 Average Daily Production (MBOE/d) (In millions) Rocky Mountains 83 % $ Permian Basin 95 % Mid-Continent 92 % Michigan 33 % Gulf Coast 32 % Total 86 % $ Discounted Future Income Taxes - ) - Standardized Measure of Discounted Future Net Cash Flows - $ - Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month price for each month within the 12 months ended December 31, 2011, pursuant to current SEC and FASB guidelines. Oil includes natural gas liquids. Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable GAAP financial measure.Pre-tax PV10% is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes.We believe pre-tax PV10% is a useful measure for investors for evaluating the relative monetary significance of our oil and natural gas properties.We further believe investors may utilize our pre-tax PV10% as a basis for comparison of the relative size and value of our proved reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid.Our management uses this measure when assessing the potential return on investment related to our oil and gas properties and acquisitions.However, pre-tax PV10% is not a substitute for the standardized measure of discounted future net cash flows.Our pre-tax PV10% and the standardized measure of discounted future net cash flows do not purport to present the fair value of our proved oil and natural gas reserves. While historically we have grown through acquisitions, we are increasingly focused on a balance between exploration and development programs and continuing to selectively pursue acquisitions that complement our existing core properties.We believe that our significant drilling inventory, combined with our operating experience and cost structure, provides us with meaningful organic growth opportunities. 6 Table of Contents Our growth plan is centered on the following activities: • pursuing the development of projects that we believe will generate attractive rates of return; • maintaining a balanced portfolio of lower risk, long-lived oil and gas properties that provide stable cash flows; • seeking property acquisitions that complement our core areas;and • allocating a portion of our capital budget to leasing and exploring prospect areas. During 2011, we incurred $1,903.3 million in exploration, development and total acquisition expenditures, including $1,653.2 million for the drilling of 284 gross (135.0 net) wells.Of these new wells, 130.5 (net) resulted in productive completions and 4.5 (net) were unsuccessful, yielding a 97% success rate. Our current 2012 capital budget is $1,600.0 million, and included in this amount is approximately $136.2 million in acreage acquisition costs.The 2012 capital budget of $1,600.0 million represents a 13% decrease from the $1,840.2 million in exploration, development and acreage expenditures we incurred in 2011.We expect to fund substantially all of our 2012 capital budget using net cash provided by operating activities, which has increased primarily in response to the higher oil prices experienced throughout 2011 and continuing into the first part of 2012, as well as in response to higher crude oil production volumes. Acquisitions and Divestitures The following is a summary of our acquisitions and divestitures during the last two years.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for more information on these acquisitions and divestitures. 2011 Acquisitions.On July 28, 2011, we completed the acquisition of approximately 23,400 net acres and one well in the Missouri Breaks prospect in Richland County, Montana for an unadjusted purchase price of $46.9 million. On March 18, 2011, we formed Sustainable Water Resources, LLC (“SWR”) with an unrelated third party to develop a water project in the state of Colorado.We contributed $25.0 million for a 75% interest in SWR, and the 25% noncontrolling interest in SWR was ascribed a fair value of $8.3 million, which consisted of $2.5 million in cash contributions, as well as $5.8 million in intangible and fixed assets contributed to the joint venture. On February 15, 2011, we completed the acquisition of 6,000 net undeveloped acres and additional working interests in the Pronghorn field in Billings and Stark Counties, North Dakota, for an aggregate purchase price of $40.0 million. 2011 Divestitures.On September 29, 2011, we sold our interest in several non-core oil and gas producing properties located in the Karnes, Live Oak and DeWitt counties of Texas for total cash proceeds of $64.8 million, resulting in a pre-tax gain on sale of $12.3 million.We used the net proceeds from the property sale to repay a portion of the debt outstanding under our credit agreement. 2010 Acquisitions. In September 2010, we acquired operated interests in 19 producing oil and gas wells, undeveloped acreage, and gathering lines, all of which are located on approximately 20,400 gross (16,100 net) acres in Weld County, Colorado.The aggregate purchase price was $19.2 million; substantially all of which was allocated to the oil and gas properties and acreage acquired. 7 Table of Contents In August 2010, we acquired oil and gas leasehold interests covering approximately 112,000 gross (90,200 net) acres in the Montana portion of the Williston Basin for $26.0 million.The undeveloped acreage is located in Roosevelt and Sheridan counties. 2010 Divestitures.We did not have any significant divestitures during the year ended December 31, 2010. Business Strategy Our goal is to generate meaningful growth in our net asset value per share of proved reserves by acquisition, exploitation and exploration of oil and gas projects with attractive rates of return on capital employed.To date, we have pursued this goal through both the acquisition of reserves and continued field development in our core areas.Because of our extensive property base, we are pursuing several economically attractive oil and gas opportunities to exploit and develop properties as well as explore our acreage positions for additional production growth and proved reserves.Specifically, we have focused, and plan to continue to focus, on the following: Pursuing High-Return Organic Reserve Additions.The development of large resource plays such as our Williston Basin project has become one of our central objectives.As of December 31, 2011, we have assembled approximately 1,104,500 gross (681,500 net) acres in the Williston Basin located in Montana and North Dakota.We currently have 21 drilling rigs operating in the Williston Basin.As of February 1, 2012, there were 292 operated wells producing, 46 operated wells being completed or awaiting completion, 16 wells being drilled and 31 wells shut-in awaiting workover operations.The Sanish field, located in Mountrail County, North Dakota, was the focus of our development activities during 2011.During the fourth quarter of 2011, we completed 19 gross operated wells in our Sanish field, bringing the total number of producing wells in the field to 218.Our Lewis & Clark/Pronghorn prospects are located primarily in Stark and Billings counties, North Dakota where we have assembled approximately 385,700 gross (256,300 net) acres as of December 31, 2011.In December 2011, we completed and commissioned our gas processing plant located south of Belfield, North Dakota, which will have a processing capacity of 30 MMcf/d and which will primarily process production from the Pronghorn area.In January 2012, we completed construction on an oil terminal and a seven-mile oil transmission line to allow for the delivery of oil production from Pronghorn into the Bridger Four Bears oil transmission system.The completion of this terminal will reduce our transportation costs per barrel and make the development of this prospect more economical. Developing and Exploiting Existing Properties.Our existing property base and our acquisitions over the past five years have provided us with numerous low-risk opportunities for exploitation and development drilling.As of December 31, 2011, we have identified a drilling inventory of over 2,200 gross wells that we believe will add substantial production over the next five years.Our drilling inventory consists of the development of our proved and non-proved reserves on which we have spent significant time evaluating the costs and expected results.Additionally, we have several opportunities to apply and expand enhanced recovery techniques that we expect will increase proved reserves and extend the productive lives of our mature fields.In 2005, we acquired two large oil fields, the Postle field, located in the Oklahoma Panhandle, and the North Ward Estes field, located in the Permian Basin of West Texas.We have experienced significant production increases to date in these fields through the use of secondary and tertiary recovery techniques, and we anticipate such production increases at the North Ward Estes field to continue over the next four to five years.In these fields, we are actively injecting water and CO2 and executing extensive re-development, drilling and completion operations, as well as enhanced gas handling and treating capability. Growing Through Accretive Acquisitions.From 2004 to 2011, we completed 16 separate acquisitions of producing properties for estimated proved reserves of 230.9 MMBOE, as of the effective dates of the acquisitions.Our experienced team of management, land, engineering and geoscience professionals has developed and refined an acquisition program designed to increase reserves and complement our existing properties, including identifying and evaluating acquisition opportunities, negotiating and closing purchases and managing acquired properties.We intend to selectively pursue the acquisition of properties complementary to our core operating areas. 8 Table of Contents Disciplined Financial Approach.Our goal is to remain financially strong, yet flexible, through the prudent management of our balance sheet and active management of commodity price volatility.We have historically funded our acquisitions and growth activity through a combination of equity and debt issuances, bank borrowings and internally generated cash flow, as appropriate, to maintain our strong financial position.From time to time, we monetize non-core properties and use the net proceeds from these asset sales to repay debt under our credit agreement.To support cash flow generation on our existing properties and help ensure expected cash flows from acquired properties, we periodically enter into derivative contracts.Typically, we use costless collars and fixed price gas contracts to provide an attractive base commodity price level. Competitive Strengths We believe that our key competitive strengths lie in our balanced asset portfolio, our experienced management and technical team and our commitment to effective application of new technologies. Balanced, Long-Lived Asset Base.As of December 31, 2011, we had interests in 9,933 gross (3,806 net) productive wells across approximately 1,177,100 gross (607,500 net) developed acres in our five core geographical areas.We believe this geographic mix of properties and organic drilling opportunities, combined with our continuing business strategy of acquiring and exploiting properties in these areas, presents us with multiple opportunities in executing our strategy because we are not dependent on any particular producing regions or geological formations.Our proved reserve life is approximately 13.9 years based on year-end 2011 proved reserves and 2011 production. Experienced Management Team.Our management team averages 28 years of experience in the oil and gas industry.Our personnel have extensive experience in each of our core geographical areas and in all of our operational disciplines.In addition, each of our acquisition professionals has at least 31 years of experience in the evaluation, acquisition and operational assimilation of oil and gas properties. Commitment to Technology.In each of our core operating areas, we have accumulated detailed geologic and geophysical knowledge and have developed significant technical and operational expertise.In recent years, we have developed considerable expertise in conventional and 3-D seismic imaging and interpretation.Our technical team has access to approximately 7,220 square miles of 3-D seismic data, digital well logs and other subsurface information.This data is analyzed with advanced geophysical and geological computer resources dedicated to the accurate and efficient characterization of the subsurface oil and gas reservoirs that comprise our asset base.In addition, our information systems enable us to update our production databases through daily uploads from hand held computers in the field.With the acquisition of the Postle and North Ward Estes properties, we have assembled a team of 12 professionals averaging over 23 years of expertise managing CO2floods.This provides us with the ability to pursue other CO2flood targets and employ this technology to add reserves to our portfolio.This commitment to technology has increased the productivity and efficiency of our field operations and development activities. In 2011, we completed the build-out and installation of our in-house rock analysis laboratory.This state-of-the-art facility includes two scanning electron microscopes (“SEM”), and these SEMs enable rapid turnaround analysis of drilling or cored wells designed to support “real-time” drilling and completion decisions.These SEMs also allow us to quantify porosity networks, which in turn helps our staff comparatively evaluate producing zones in present and future plays under consideration.In addition, having SEMs in-house allows our team of experts to analyze samples more rapidly than an outside service company would and with the full operational context that only full-time employees possess, while protecting our proprietary data.Furthermore, we have established a two-room core layout facility capable of displaying several hundred feet of core slabs under plain or ultraviolet light.The ability for multidisciplinary groups such as geoscientists, operations personnel, reservoir engineers, drilling engineers and senior management to conveniently discuss technical issues over the displayed cores has helped us become a leader in tight oil play exploration and development. 9 Table of Contents In 2011, we successfully implemented the first 40-stage fracture stimulation treatment utilizing sliding sleeve technology and have used three 40-stage systems to date.We are also testing systems that simulate a plug and perf type fracture stimulation treatment using sliding sleeve technology.These systems have the potential to provide the proppant distribution of a plug and perf type job with the efficiency of the continuous pumping associated with sliding sleeve technology.Depending on equipment and well performance, the use of this technology could be expanded in our operations. Over the past two and a half years, our use of the “Drill Well on Paper” (“DWOP”) optimization process to perform step-by-step analysis of the drilling programs in the Bakken and Three Forks formations in North Dakota has allowed us to reduce drill times from 38 days to 17 days per well in the Sanish Field and from 35 days to 26 days per well in other fields throughout North Dakota.As post-DWOP drill times in North Dakota have stabilized at these reduced rates, drilling procedures are being modified to utilize “Reaming While Drilling” (“RWD”) and pad drilling technologies to further reduce drilling time and cost per well.RWD technology is expected to eliminate the rig time associated with a separate reamer run after total depth is reached to condition the wellbore before production liner installation.We have also implemented pad drilling technology to reduce surface disturbance and rig mobilization costs by drilling two or three wells from a single drilling location. 10 Table of Contents Proved, Probable and Possible Reserves Our estimated proved, probable and possible reserves as of December 31, 2011 are summarized in the table below.See “Reserves” in Item 2 of this Annual Report on Form 10-K for information relating to the uncertainties surrounding these reserve categories. Rocky Mountains: Oil (MMBbl) Natural Gas (Bcf) Total (MMBOE) % of Total Proved Estimated Future Capital Expenditures (In millions) PDP 69 % PDNP 1 % PUD 30 % Total Proved % $ Total Probable $ Total Possible $ Permian Basin: PDP 45 % PDNP 15 % PUD 40 % Total Proved % $ Total Probable $ Total Possible $ Mid-Continent: PDP 86 % PDNP 3 % PUD 11
